Citation Nr: 1527928	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to a compensable disability rating for acne vulgaris.

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to a neck disability. 

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to a neck disability.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to a lower back disability.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to a lower back disability.

8.  Entitlement to service connection for headaches, to include as due to a back and/or neck disability.

9.  Entitlement to service connection for degenerative disc disease of the cervical spine.

10.  Entitlement to service connection for lumbar stenosis with radiculopathy.

11.  Whether new and material evidence has been submitted to reopen the claim for service connection for seborrheic keratotic lesions. 

12.  Whether a timely Notice of Disagreement (NOD) was filed with the November 2011 rating decision which denied service connection for seborrheic keratotic lesions.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that subsequent to the most recent Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC), the Veteran submitted additional medical evidence and statements related to his claims.  A waiver of initial review by the RO is not of record.  However, the medical evidence submitted is not relevant to the issues decided herein, specifically the increased rating for acne vulgaris, the timeliness of the NOD and service connection for erectile dysfunction.  While pictures of the Veteran's acne were submitted, these are copies of pictures already of record at the time of the issuance of the most recent SOC.  Therefore, the Board finds that deciding these issues is non-prejudicial.

The Board has also considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, the Veteran has not alleged that he is unemployed as a result of his service connected acne vulgaris.  Therefore, the issue of entitlement to TDIU has not been raised by the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for peripheral neuropathy of the left upper and lower extremities, peripheral neuropathy of the right upper and lower extremities, bilateral hearing loss disability, headaches, degenerative disc disease of the cervical spine, and lumbar spine stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision dated in November 2011, and mailed to the Veteran in December 2011, denied service connection for seborrheic keratotic lesions, amongst other issues. 
 
2.  No correspondence was received within one year of the mailing of the November 2011 decision which indicates disagreement with that decision and/or evidences an intent to file an appeal as to the denial of service connection for seborrheic keratotic lesions.  

3.  The Veteran's acne vulgaris has been manifested by superficial acne without scarring or disfigurement of the head, face or neck.

4.  Resolving all reasonable doubt, the Veteran's erectile dysfunction is etiologically related to his service-connected acne vulgaris.

5.  Service connection for seborrheic dermatitis was denied by the RO in a decision of November 2011.  The Veteran was informed of the decision and he did not appeal.

6.  The evidence submitted with regards to seborrheic dermatitis since the RO's November 2011 rating decision is cumulative.


CONCLUSIONS OF LAW

1.  The Veteran did not submit a timely NOD to the November 2011 rating decision denying service connection for seborrheic keratotic lesions.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2015).

2.  The criteria for an initial compensable rating for acne vulgaris have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2014).

3.  Erectile dysfunction is proximately due, the result of, or aggravated by service-connected disabilities, specifically acne vulgaris.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The November 2011 rating decision denying service connection for seborrheic dermatitis is final.  38 U.S.C.A. § 7105(c)(West 2002).

5.  Evidence received since the November 2011 rating decision is not new and material and the claim for service connection seborrheic dermatitis is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As to the issue of whether the Veteran filed a timely notice of disagreement with the November 2011 rating decision which denied the claim for service connection for seborrheic keratotic lesions, the issue is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify Veterans is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Ass to the issue of service connection for sexual dysfunction, the requested benefit is being granted; therefore, any deficiencies with the notice requirements are harmless.

As to the remaining issues of the disability rating for acne vulgaris and the application to reopen the claim for service connection for seborrheic dermatitis , when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Notice, including Kent notice, for the Veteran's seborrheic dermatitis claim was provided in an November 2013 letter.

In regards to the claim for an increased disability rating, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded VA examinations in connection with his claim for an increased disability rating .  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case, as it pertains to the application to reopen the claim for service connection for seborrheic dermatitis, a VA examination is not necessary for the claim.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria and Analysis

A. Timeliness of the NOD

The governing law and regulations provide that rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2014).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.160 , 20.201, 20.302 (2014).

A claimant, or his or her representative, must file a NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him or her.  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  Otherwise, that determination will become final.

Reviewing the evidence of record, in a rating decision dated in November 2011, the RO denied the Veteran's claim for service connection for seborrheic keratotic lesions, amongst other issues.  The RO sent the rating decision to the Veteran with a notice letter dated in December 2011 explaining that the Veteran had one year to appeal the RO's decision.  

The Veteran submitted a statement in March 2012 disagreeing with the disability rating of acne vulgaris, an issue which was part of the November 2011 rating decision. The statement makes no mention of the issue of service connection for seborrheic keratotic lesions.  

A review of the claim file shows that the record is completely silent for any communication from the Veteran as to the issue of service connection for seborrheic keratotic lesions until October 2013 when the Veteran submitted a statement requesting to reopen his claim.  This was almost two years after the issuance of the November 2011 rating decision. 

In view of the foregoing, the Board finds that evidence indicates the Veteran did not file a timely NOD, disagreeing with the denial of service connection for seborrheic keratotic lesions in the November 2011 rating decision.  The Board notes that the Veteran has not presented any evidence suggesting that he did not receive the November 2011 rating decision in a timely fashion.  

As the evidence indicates that the Veteran did not submit a NOD as to the denial of service connection for seborrheic keratotic lesions within one year of the issuance of the November 2011 rating decision, the Board finds that the Veteran's filing of a NOD in that matter was not timely.  Consequently, the appeal as to the timeliness of a NOD is denied.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

B. Increased rating

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is in receipt of a noncompensable rating for acne vulgaris, pursuant to Diagnostic Code 7828.  

Pursuant to Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent is rated noncompensably (0 percent) disabling.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck.  The rating criteria also note that the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.

A December 2010 statement from the Veteran's wife, L.M., describes severe acne covering the Veteran's entire body. 

At a March 2011 VA examination the Veteran reported chronic skin problems since military service.  Current symptoms were intermittent flare-ups of pimples or boils on the upper back and chest.  Upon examination small erythematous macular acne lesions were noted on the upper back and chest.  The examiner noted the acne covered 5-10% of your entire body.  There was no acne on the head, face or neck.  A diagnosis of recurrent acne vulgaris of the upper trunk region.

Private dermatology records of February 2012 note the Veteran requested to have spots checked, and wanted an examination of the left foot, buttocks and genitalis for peace of mind.  He reported a blackhead on the penis, and acne on your ears, neck, and forehead.  The Veteran described the severity as mild, with intermittent outbreaks.  Friction worsens the condition.  Physical exam showed open and closed comedones on the neck and face.  Exam of the penis and posterior neck showed open comedones. 

Private records of March 2012 note the Veteran reported a spot on the nose that was getting bigger and larger.  An examination revealed an inflamed and pustular open comedone.  Upon squeezing pus came out with a large, hard BB.  The assessment was infected comedone.  The physician suggested he could treat it with antibiotic ointment, if needed.

At a May 2012 VA examination, the Veteran stated that the previous examination did not include all of the body parts affected by acne.  He reported new areas behind the ears, which your glasses rub against.  He denied disfiguring lesions on the face, but reported intermittent infected acne lesions on the face.  A physical examination showed nonconfluence macular papular acne lesions on the upper back and upper chest.  He had approximately a dozen blackheads on the right forehead and cheek.  The nose had one blackhead and one whitehead, with evidence of healing of a previous infection.  The left cheek had approximately three blackheads.  The examiner noted that behind the right ear there was a group of approximately 5 blackheads, contiguous, and not visible without moving the ear.  The posterior and anterior trunk had some scattered comedones and hypopigmented macules, which the Veteran noted were scars from past cystic acne lesions.  An examination of the genitalia showed three blackheads on the shaft of the penis, but no scarring or infect lesions.  No acne was found on the buttocks, lower extremities, or upper extremities.  There was no significant scarring or disfigurement.  There were no painful or unstable scars.  The examiner stated that the acne is superficial (comedones, papules, pustules, superficial cysts), which affects less than 40 percent of face and neck, and affects body areas other than face and neck.  The acne was not deep, and it did not affect 40 percent or more of the face and neck.  The examiner stated the acne has no impact on the Veteran's ability to work.  An assessment of recurrent acne vulgaris in the upper trunk region was provided.

Private dermatology treatment records of September 2012 note the Veteran reported an acne breakout on your groin and genitalia.  He stated the acne was tender and described the severity as moderate.  He reported outbreaks occur constantly, and he uses soap and hydrogen peroxide as treatment.  Physical examination of the penis showed open comedones, with two on the penile shaft.  An examination of the upper back and lower back revealed findings not associated with acne.  The examiner prescribed topical antibiotic for acne therapy.  

A VA examination report of January 2013 related to other issues, noted two blackheads on the lateral aspect of the penis.  

In September 2013, the Veteran submitted a statement with pictures which he stated, shows puss filled acne on the nose, and infected acne on the penis. 

At a January 2014 VA examination, the Veteran reported that acne has been "kind of like it always is."  He reported lesions behind the ears and on the penis, and occasionally the nose and back.  He reported having a prescription for gel to use as needed during flare-ups, which, in general, happens in the summer time a bit.  Physical examination revealed, no scarring or disfigurement of the face, neck, or head.  There are no systemic manifestations.  The examiner noted the Veteran uses topical medication constantly or near constantly.  There were about 10 open comedones on the penis, and 10 open comedones on the forehead which are not visible except on close examination.  There were a few scattered open comedones on the back and buttocks, and a cluster of closed comedones noted behind both ears, only visible with pulling the earlobe forward.  There were no closed or inflammatory comedones.  The examiner stated the Veteran has superficial acne that affects less than 40 percent of the face and neck, and affects body areas other than the face and neck.  Scars on the anterior trunk measure approximately 200 cm² total area and posterior trunk measure approximately 2.25 cm² total area, and are all superficial and nonlinear.  The scars are neither painful nor unstable.

After a review of the evidence of record, the Board finds that a compensable rating is not warranted for acne vulgaris at any time during the appeal period.  In this regard, the evidence does not indicate that the Veteran's acne vulgaris has been described as deep at any time during the appeal period.  Rather, his acne has been described as superficial with comedones, papules, pustules and superficial cysts and affected less that 40 percent of his face and neck.   While acne has been noted other than on the face and neck, it also has been described as.  Moreover, while an occasional infection has been noted, the acne has not been noted to be deep.  As such, the Veteran's acne vulgaris does not meet the criteria for a compensable rating under Diagnostic Code 7828. 

The Board also finds that a compensable rating is not warranted under the codes that refer to scars or disfigurement of the head, face, or neck.  Specifically, the Veteran has not displayed any of the characteristics of disfigurement, as described above, nor has he been shown to suffer from acne scars that are greater than one quarter inch or that are large, painful, or unstable.  On the contrary, the Veteran has been specifically noted not to have any disfigurement.  Moreover, the evidence reflects that the predominant disability is recurrent comedones and not scarring.

The Board has considered the lay statements of record to include the Veteran's, and his wife's and friend's.  However, while the Veteran is competent to report symptoms and state he gets acne which is bad, a detailed assessment of the severity of the acne, to include surface area covered and depth.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's acne vulgaris.  The discussion above reflects that the Veteran's disability results in comedones and pustules, which is addressed by the Rating Schedule.  His symptoms are contemplated by the applicable rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





C. Erectile dysfunction

The Veteran contends that he suffers from sexual dysfunction or erectile dysfunction, due to his service connected acne vulgaris.  He essentially contends that he gets breakouts of acne vulgaris or blackheads which prevent him from getting an erection or make an erection very painful.  After a review of the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for erectile dysfunction. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, VA treatment records and examination reports confirm a current erectile dysfunction diagnosis.  As outlined above, the Veteran is also service-connected for acne vulgaris.  Thus, the remaining question is whether such acne vulgaris is the proximate cause of the Veteran's erectile dysfunction. 

To answer this question, the Veteran underwent a VA examination in January 2013.  At the time, the examiner stated that the etiology of the erectile dysfunction was undetermined.  The examiner opined that it is less likely as not that the Veteran's service-connected skin condition, caused or permanently aggravated his male erectile disorder.  As rationale he noted that the Veteran states he has been using medication like Cialis for least 10 years.  However, in an addendum, the examiner stated that it is at least as likely as not that when having a flare-up of the skin condition acne vulgaris would prevent him from having intimate sexual intercourse as the blackheads on the penis and eruptions would be painful.  The examiner noted this happens anywhere from 6-8 weeks a year.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, and with no medical evidence to the contrary, the Board finds that erectile dysfunction has been at least in part, caused by the service connected acne vulgaris.  While the Board recognizes that the effects of the acne vulgaris are not continuous and that that January 2013 VA examiner stated that the acne vulgaris causes erectile dysfunction only during flare-ups, the fact remains that erectile dysfunction has been associated with acne vulgaris . Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for erectile dysfunction on a secondary basis is warranted in this case. See 38 C.F.R. § 3.310.  As such, service connection for erectile dysfunction as secondary to service-connected acne vulgaris is granted.  See Gilbert, supra.

D.  New and Material

The veteran seeks to reopen claim for service connection for seborrheic dermatitis.  Service connection was previously denied in a November 2011 rating decision.  The RO denied service connection for on the basis that there was no evidence of record showing was no nexus to service and seborrheic dermatitis is not a presumptive condition for exposure to Agent Orange.  The RO notified the veteran of this decision in December 2012 and the Veteran did not file a timely notice of disagreement.  Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO's November 2011 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the November 2011 decision.

Under the applicable regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 2011 rating decision, the record included the Veteran's statements regarding his skin condition, statements form his wife and a friend, J.M., describing the Veteran's skin condition, VA outpatient treatment records showing a diagnosis of seborrheic dermatitis, service treatment records, private treatment records, pictures submitted by the Veteran, and a March 2011 VA examination wherein the examiner opined that seborrheic dermatitis was not related to service.  

Added to the record since the November 2011 denial are duplicate copies of the Veteran's statements, his wife's statements, the pictures previously submitted, service treatment records and outpatient treatment records.  Some additional new VA and private treatment records documenting treatment for seborrheic dermatitis were also added to the record.  

The Board has made a careful review of the evidence of record.  In the present claim, the submitted duplicate copies of service treatment records, statements and VA outpatient treatment records are not new.  Some additional new VA and private treatment records have been associated with the claim file.  However, these records while new are not material as they do not relate to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's seborrheic dermatitis is related to service.  Indeed, the records simply show that the Veteran has seborrheic dermatitis.  However, this fact was already of record at the time of the prior denial.  No evidence has been introduced that seborrheic dermatitis is related to service; rather the only evidence of record of a nexus to service remains to be the March 2011 VA examination which was of record at the time if the initial denial, wherein the examiner stated that seborrheic dermatitis was not related to service.  The evidence introduced since the November 2011 rating decision does not show seborrheic dermatitis in-service or a nexus to service.  Thus, as the additional evidence is cumulative of the evidence of record at the time of the November 2011 rating decision and does not raise a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for seborrheic dermatitis is denied.  38 C.F.R. § 3.156(a). 

The Board notes that the records shows the Veteran has been diagnosed with acne vulgaris.  However, service connection is in effect for acne vulgaris and therefore that diagnosis is not part of the application to reopen the claim for service connection for seborrheic dermatitis.  Further, the Board notes that while the March 2011 VA examiner's opinion may be inadequate due to the failure to provide a reasoning for the opinion, as the claim is not being reopened, there is no need to afford the Veteran a new VA examination.  See Woehlart v. Nicholson, 21 Vet. App. 456, 462 (2007).

In sum, at the time of the prior denial there was no competent evidence of a nexus to service.  There had been post-service evidence of seborrheic dermatitis.  Since then, he has submitted evidence of seborrheic dermatitis, but such fact had previously been established and is thus cumulative.  In regard to his assertion as to cause, such is repetitive of his initial claim and is also cumulative.  The evidence added to the file does not relate to a previously unestablished fact, and the claim is not reopened.



ORDER

A timely NOD was not submitted as to the November 2011 rating decision which denied service connection for seborrheic keratotic lesions and this appeal is denied.

Entitlement to an initial compensable rating for acne vulgaris is denied.

Service connection for erectile dysfunction as secondary to acne vulgaris is granted.

The application to reopen the claim for service connection for seborrheic dermatitis is denied.


REMAND

The Veteran seeks service connection for a back and neck disability. He has argued that he incurred injuries to the back and neck in service during hand to hand combat training.  The Veteran is competent to report an injury and for purposes of this remand, the Board accepts his contentions.  Moreover, the Veteran has reported that he has suffered from pain on the back and neck during and since service.  

The Veteran was afforded a VA examination in April 2012, at the time, he reported the claimed injury to the neck and back in service and that he experienced neck and back pain in service and, on and off since service.  However, a review of the examiner's opinion shows that it appears that the Veteran's lay assertions of continuity of symptomatology were not considered in the opinion.  Indeed, in reference to the neck, in rendering a negative nexus opinion, the examiner reasoned that the record was completely silent for any neck issues for 5 to 10 years post service.  The examiner did not acknowledge or comment on the Veteran's assertions of continuity of symptomatology since service.  Therefore, the Board finds the opinion inadequate and a new opinion must be obtained. 

The Veteran is seeking service connection for peripheral neuropathy of all four extremities. He has argued that he his peripheral neuropathy of the four extremities is due to his neck and back conditions.  These claims are therefore, inextricably intertwined and the Board will defer the decision on the claim for peripheral neuropathy of the four extremities until the development requested above has been completed.

The Veteran also seeks service connection for headaches and bilateral hearing loss disability.  In regards to the headaches, he has argued that he was hit in service with a baton and he suffered headaches in service since then during service.  Alternatively, he has argued thath he suffers from headaches which are related to his back and/or neck disabilities.  He was afforded a VA examination in September 2010.  At the time, the examiner opined that the Veteran suffers from headaches that do not seem out of the ordinary experience and would not be consistent with a diagnosis of a headache disorder.  It is not at least as likely as not that the patient currently has headaches related to treatment/complaints first shown during active military service.  They are more likely due to some other cause, unrelated to service. 

The Board finds the opinion to be inadequate.  Indeed, while the examiner stated the Veteran's headaches are not due to service, the examiner was very vague as to the etiology of the headaches.  Moreover, the Board notes that the examination is almost five years old.  Since the examination, the Veteran has submitted statements wherein he states that he suffers from headaches on a more consistent basis than reported at the time of the September 2010 VA examination.  Therefore, the Board finds that a new examination is needed.

The Veteran also seeks service connection for bilateral hearing loss disability.  He was afforded a VA examination in February 2012.  At the time, findings were consisted with a bilateral hearing loss disability for VA purposes.  ON the question of a nexus to service, the examiner opined that it is less likely as not that the bilateral hearing loss was caused by or the result of military noise exposure.  The rationale was that enlistment and separation audiometrics were normal in both ears by VA standards and there was no shift in hearing during military service.  The examiner then restated the Veteran's reported history of working at a factory and had annual hearing tests.  Finally, the examiner noted that hearing loss was discovered during one of those hearing tests in 2006.  The Board finds that the examiner's opinion is inadequate.  Significantly, the examiner appears to be relying solely or primarily on the lack of hearing loss in service for his rationale.  However, such reliance renders the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  While the examiner mentions the Veteran's post-service work in a factory, she does not state that she is attributing the current hearing loss to such work.  Moreover, the Veteran reported working at a factory post-service, but using ear protection.  On the other hand, he reported exposure to noise in service without the use of ear protection.  In all, the Board finds that the opinion is inadequate and a new opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim file to the VA examiner who conducted the Veteran's April 2012 VA examination of the cervical and lumbar spine, or to a different examiner with appropriate qualifications, and request that a new opinion as to the nature and etiology of the Veteran's current cervical and lumbar spine disability be provided.  The examiner should provide an opinion, with supporting clinical rationale, as to whether the Veteran's current seborrheic keratosis is at least as likely as not (i.e. a 50 percent or greater  probability) caused by, or otherwise related to his active duty service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  Schedule the Veteran for a VA  audiological examination.  The claims file, including a copy of this remand, should be provided to the  examiner for review, and the examiner should note that it has been reviewed.

The examiner should provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not (i.e. a 50 percent or greater  probability) caused by, or otherwise related to his active duty service, to include his claimed in-service  noise exposure.  The examiner should assume for the purposes of this opinion that in- service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  The examiner should be reminded that a lack of hearing loss in service is not an adequate rationale to find the current hearing loss is not related to noise exposure in service.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.  

3.  After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case on all of the issues still pending on appeal.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICAHEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


